Dismiss and Opinion Filed April 22, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00240-CV

 KING AEROSPACE COMMERCIAL CORPORATION, INC., Appellant
                        V.
             OHIO RESOURCES, LLC, Appellee

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-02740

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Reichek
                        Opinion by Justice Pedersen, III
      Before the Court is parties’ Joint Motion to Dismiss Appeal with Prejudice,

filed April 15, 2022 (Motion). The Motion provides:

      Appellant and Appellee have finalized an agreement to resolve the
      dispute between them. The terms of the agreement included provisions
      that each party would bear their own costs, and that the parties would
      submit dismissal papers in this appeal to effectuate its dismissal with
      prejudice.
Accordingly, we grant the Motion and dismiss the appeal with prejudice. See TEX.

R. APP. P. 42.1(a)(1).




                                        /Bill Pedersen, III//
210240f.p05                             BILL PEDERSEN, III
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KING AEROSPACE                               On Appeal from the 116th Judicial
COMMERCIAL CORPORATION,                      District Court, Dallas County, Texas
INC., Appellant                              Trial Court Cause No. DC-20-02740.
                                             Opinion delivered by Justice
No. 05-21-00240-CV          V.               Pedersen, III. Justices Osborne and
                                             Reichek participating.
OHIO RESOURCES, LLC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 22nd day of April, 2022.




                                       –3–